United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-2460
                                   ___________

Patti M. Willard,                   *
                                    *
             Appellant,             *
                                    * Appeal from the United States
      v.                            * District Court for the
                                    * Western District of Missouri.
Jo Anne B. Barnhart, Commissioner   *
                    1
of Social Security,                 *     [UNPUBLISHED]
                                    *
             Appellee.              *
                               ___________

                         Submitted: November 16, 2001
                             Filed: December 6, 2001
                                  ___________

Before BOWMAN, BRIGHT, and LOKEN, Circuit Judges.
                          ___________

PER CURIAM.

      Patti M. Willard appeals the District Court’s2 order affirming the
Commissioner’s denial of disability insurance benefits and supplemental security
income. In her January 1997 applications, Willard alleged disability since March
1993 from dysthymic (depressed mood) and personality disorders, and epilepsy. At

      1
       Jo Anne B. Barnhart is substituted for former Commissioner of Social Security
Larry G. Massanari as appellee in this action pursuant to Fed. R. App. P. 43(c).
      2
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
an administrative hearing, a vocational expert (VE) testified in response to a
hypothetical posed by the administrative law judge (ALJ). The ALJ found Willard
not disabled based on the VE’s identification of certain jobs the hypothetical claimant
could perform. Having carefully reviewed the record, we affirm.

       Willard first argues that the ALJ improperly discredited her subjective mental
complaints, pointing to evidence showing that she had problems even in a sheltered
work environment, her minimal daily activities did not suggest she was able to work,
and she did not have contact even with her family. We disagree. After properly
citing the factors in Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), the ALJ
noted multiple inconsistencies in the record, including Willard’s ability to live
independently and the lack of physicians’ opinions that Willard was totally disabled.
See Dunahoo v. Apfel, 241 F.3d 1033, 1038 (8th Cir. 2001) (stating that if ALJ
discredits claimant and gives good reason, this court will defer to ALJ's judgment
even if every Polaski factor is not discussed in depth). We find reasonable the ALJ’s
conclusion that Willard’s alleged inability to work with others was not disabling. She
held her last rehabilitation-program job, which required handling phone calls, for ten
months, and the program coordinator indicated that Willard could likely succeed in
a job requiring less public contact. Cf. Gowell v. Apfel, 242 F.3d 793, 796 (8th Cir.
2001) (holding substantial evidence supported rejecting subjective complaints of pain
where evidence indicated pain was not severe enough to be considered disabling).
Similarly, neither her lack of contact with her family (and alleged lack of friends), nor
her daily activities of caring for her personal needs, using the bus to get around,
volunteering at church, and engaging in hobbies at home, support a finding of a
totally disabling mental impairment. Cf. Hutton v. Apfel, 175 F.3d 651, 654-55 (8th
Cir. 1999) (holding ALJ's rejection of claimant's application supported by substantial
evidence where daily activities—making breakfast, washing dishes and clothes,
visiting friends, watching television, and driving—were inconsistent with claim of
total disability). Willard’s contention that the ALJ failed to consider and discuss the
testimony of her caseworker is belied by the record.

                                           -2-
        In her remaining arguments, Willard essentially challenges the ALJ’s mental
residual functional capacity (RFC) findings, and contends that the ALJ’s hypothetical
to the VE was incomplete. However, the ALJ’s RFC findings not only included
limitations specifically addressing Willard’s problems in relating to others, but they
actually were more restrictive than the RFC findings of the Social Security
Administration psychologist upon whose opinion Willard relies except, unlike the
psychologist, the ALJ found no deficiencies in concentration, persistence, or pace—a
finding that is supported by the record. Willard contends that the ALJ’s mental RFC
findings (and thus his hypothetical) should have included certain added limitations,
but she bases this contention on the opinions of certain evaluators whose opinions are
either conclusory or internally inconsistent. Cf. Johnson v. Chater, 87 F.3d 1015,
1018 (8th Cir. 1996) (according less deference where treating physician’s opinion is
itself inconsistent); Chamberlain v. Shalala, 47 F.3d 1489, 1494 (8th Cir. 1995)
(giving limited weight to treating physician’s conclusory opinion). Willard also
points to two global-assessment-of-functioning3 ratings of 50, but the professionals
issuing those findings also concluded that Willard’s ratings for the previous year were
higher. One evaluator, who had both interviewed and tested Willard, assessed a
rating of 65. See 20 C.F.R. §§ 404.1509, 416.909 (2001) (impairment must last for
continuous period of at least twelve months). While we recognize, as Willard points
out, that she was terminated from a rehabilitation-program job, her inability to
perform that job does not demonstrate her inability to perform a job based on the
ALJ’s RFC findings. Thus, we find that the ALJ’s mental RFC findings were proper,
see Dunahoo, 241 F.3d at 1039 (explaining that RFC must be based on "all relevant
evidence, including medical records, physician’s opinions, and claimant’s description
of her limitations"), and that the hypothetical was sufficient, see Roberts v. Apfel, 222
F.3d 466, 471 (8th Cir. 2000).



      3
      See American Psychiatric Association, Diagnostic and Statistical Manual of
Mental Disorders 34 (4th ed., text rev. 2000).
                                           -3-
        Although there is evidence in the record supporting Willard’s allegedly
disabling mental impairments, we review to determine whether the ALJ’s decision is
supported by substantial evidence on the record as a whole. See id. at 468
(substantial evidence "is enough that a reasonable mind would find it adequate to
support the Commissioner’s conclusion"). We also note that the Commissioner
properly obtained psychological consultations due to the absence of mental-health
treatment records, cf. Freeman v. Apfel, 208 F.3d 687, 692 (8th Cir. 2000) (noting
that it is reversible error to fail to order consultative examination when it is necessary
for informed decision); and properly followed the special procedures for evaluating
mental impairments, see Russell v. Sullivan, 950 F.2d 542, 545 (8th Cir. 1991)
(upholding ALJ's conclusion that impairment was not disabling where ALJ analyzed
claimant’s mental impairment under regulations’ special procedure and ample
evidence supported ALJ’s findings).

      Accordingly, we affirm.

BRIGHT, Circuit Judge, dissenting.

      I respectfully dissent.

       Upon examination of the record, I am convinced that Ms. Willard is entitled to
benefits. Ms. Willard previously qualified for benefits from 1986-1993. She
apparently lost benefits when she failed to respond to Social Security Administration
inquiries.

       In her present request for benefits, the administrative law judge determined that
Ms. Willard had the residual functional capacity to perform light duty jobs including
jobs such as a bench assembler, hand packager, or a laundry folder. However, there
is no evidence in the record that Ms. Willard ever held such positions, or for that
matter, has ever held any position in the workforce other than in a sheltered workshop

                                           -4-
or a special employment program. For these reasons, I believe Ms. Willard is entitled
to benefits.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -5-